﻿
On behalf of my Government I wish to express to you, Sir, our appreciation and satisfaction at your election to the presidency of the General Assembly at its forty-third session. We are sure that your talent and experience, as a politician and as a diplomat, will enable you to make a great contribution to the success of this session. Your election is a recognition of the importance of this factor and, at the same time, a well-deserved tribute to the country you represent. We therefore offer you our very best wishes for success in the difficult task entrusted to you.
We also wish to express our appreciation to your predecessor, Mr. Peter Florin of the German Democratic Republic, for the exemplary and brilliant manner in which he presided over the forty-second session, thus, making a contribution to the strengthening of the United Nations.
To the Secretary-General, Hr. Javier Perez de Cuellar, we pay sincere tribute for everything he has done in the cause of peace and prosperity for all mankind, in spite of the political and economic obstacles and other drawbacks faced by the Organisation today. We are sure that, with help from all of us and support for the diplomatic and political commitment he has always demonstrated, there will be hope for a lessening of tension throughout the world and for the achievement of the  peace that now begins to shimmer in the distance and will ultimately bring great joy to you all. In the international situation there are signs of hope for lessened tension and for the peace so anxiously awaited by all mankind.
The Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles (INF Treaty), now ratified, the progress made in the field of disarmament, in the framework of the talks between the United States and the Soviet Union and the Geneva Conference on Disarmament, the search for a negotiated settlement of the different conflicts that have been proliferating around the world - all of these are important landmarks on the way to achieving the fundamental goal of the United Nations, which needs to be pursued both in qualitative and in quantitative terms. We believe that those achievements are part of the solution to the problems that all mankind is facing today.
The radical changes we are witnessing today in the political situation in southern Africa are a consequence of a change in the balance of power, which now favours the peoples of the region engaged in a struggle against the hideous racist regime of South Africa. That is reflected in successive South African military defeats at the hands of the Angolan army and in the intensification of the liberation struggles of the peoples of Namibia and South Africa.
Acknowledgement of those facts, plus the military defeat inflicted on the racist South African forces at Cuito Cuanavale, led the Pretoria Government to sit down at the negotiating table with the Governments of Angola and Cuba, with the mediation of the United States of America, to negotiate implementation of Security Council resolution 435 (1978) and the establishment of peace and security in our country.
The Governments of Angola and Cuba, which have demonstrated a true spirit of integrity and flexibility throughout the talks, brought to the negotiating table a set of principles set out in a negotiating platform presented in 1984 by Comrade President José Eduardo dos Santos to the Secretary-General. As that platform is well known to all, I shall not dwell on it here.
The Government of the People's Republic of Angola has never accepted and will never accept the fictitious link some have sought to establish between the presence of Cuban internationalist troops in our territory and the implementation of Security Council resolution 435 (1978),on the independence of Namibia. It is a prerequisite for the achievement of a just, lasting and honourable peace in southern Africa  that the goals set in the negotiating platform be attained.
Attempts to establish a parallel between the withdrawal of Cuban internationalist troops and the independence of Namibia prove the arrogance and bad faith of a regime that is defying the entire international community, that continues to trample on the most fundamental rights of its own people by imposing the inhuman apartheid system, which is blocking the right of the Namibian people to self-determination and independence, and that pursues a systematic policy of aggression and destabilisation against the front-line States.
I am obliged to reiterate that Cuban internationalist troops are in Angola at the invitation of the Angolan Government, in keeping with Article 51 of the United Nations Charter, while South African troops occupy the Territory of Namibia illegally, in violation of the relevant United Nations resolutions.
The Governments of Angola and Cuba, wishing to help resolve the problems of south-western Africa, also brought to the negotiating table a specific timetable for the withdrawal of Cuban internationalist troops from Angola, with a view to facilitating the implementation of Security Council 435 (1978), on the independence of Namibia. But it must be made perfectly clear that this gesture in no way implies de jure or de facto acceptance of the policy of "linkage". It should be understood, rather, as one more contribution by our Governments towards the achievement of peace in Angola and of independence for Namibia.
Angola's firm commitment in this regard and our efforts to initiate a peace process are well known.
Several meetings held in Luanda and Cape Verde were followed by a series of peace talks in London, Cairo, Now York, Geneva and Brazzaville. A protocol was signed in Geneva regulating the withdrawal of South African troops from Angolan territory as provided for in Security Council resolution 602 (1967); there was also agreement on the cessation of hostilities along Angola's southern border, and the installation of border control posts jointly monitored by Angola, Cuba and South Africa. That, along with the designation of 1 November as the date for initiating implementation of Security Council resolution 435 (1978) and the presence of a United Nations technical tea, in Namibia/ are the clear results of the quadripartite talks. This shows how important and necessary it is for us to proceed with dialogue in order ensure peace and security in southern Africa. As President José Eduardo dos Santos pointed out in a recent statement at the Franceville summit
"Our intention is to make the peace process in southern Africa irreversible, and we shall do everything in our power to make that happen."
Should South Africa and its allies persist in their obstinate policy of hindering the peace process by making demands which by their very nature constitute crude interference in the internal affairs of the People's Republic of Angola - demands that we can never accept - history will in due course be the judge of their actions.
The Angolan Government has repeatedly declared that/ under its policy of clemency and national harmonisation/ all Angolans are entitled to free themselves from the domination of foreign interests and to integrate themselves into the society we are in the process of building. That policy, recently reiterated by the President of the People's Republic of Angola, aims at the implementation of a peace process inside Angola, a process that draws on the history and experience of other African countries which have experienced similar situations. Assurances regarding the implementation of such a process after the Brazzaville quadripartite talks were given by the highest Angolan authorities at the Franceville summit on 5 October.
The People's Republic of Angola considers that there has been much progress in the quadripartite talks. But this does not mean we can decrease our vigilance; we must rather increase our solidarity with and our unwavering support for all peoples of the southern African region and all liberation movements struggling against colonialism and apartheid. 
It is important to stress that the important consultations held at New York between Angola, Cuba and South Africa, with the mediation of the United States, were essentially exploratory in nature. Contrary to reports in the international media, their purpose was to prepare for the signing of a subsequent formal agreement. There is still a long way to go. At stake are the sovereignty, security and territorial integrity of the People's Republic of Angola.
I must mention here the efforts of the People's Republic of the Congo, and particularly of President Denis Sassou Nguesso, towards success in the quadripartite talks.
My Government will never shirk its duty to extend all necessary support to the fraternal people of Namibia in its just struggle for independence, under the leadership of its sole legitimate representative, the South West Africa People's Organisation (SWAPO).
Together with a21 other peace-loving peoples, the Angolan people continue to extend all possible support to the heroic people of South Africa, which, under the leadership of the African National Congress of South Africa (ANC) and other patriotic forces, is struggling against the inhuman apartheid system. We take this opportunity to call upon Pretoria's allies to cease forthwith all co-operation with the inhuman regime and to impose the comprehensive mandatory sanctions against South Africa for which the international community at large has been calling for so long.
The development in the Maghreb region give us some reason to hope that, should all parties co-operate fully with the Secretary-General and with the Chairman of the Organization of African Unity (OAU), a just, lasting and politically acceptable settlement of the conflict will be found on the basis of OAU resolution 104 and relevant General Assembly resolutions. We reaffirm our total support for the Sahraoui people and for the POLISARIO Front, and we call upon the parties to the conflict to do all they can to pursue the path of dialogue. 
We welcome the agreement signed by Ethiopia and Somalia and regard them as a positive step towards improving relations between those two countries, whose common wish is to live in a climate of peace in order to be able to overcome their underdevelopment and raise the living standards of their respective peoples. We hope that the dialogue that has now been initiated between Ethiopia and Sudan - two countries whose peoples are linked by economic, historical and geographical ties - will lead to the establishment of a climate of confidence and good-neighbourliness.
As Africans, we have justified pride in welcoming the initiation of dialogue between Libya and Chad, two African countries that, under the aegis of the Organisation of African Unity, have been able to prove that it is possible to substitute dialogue for the force of arms in the settlement of regional conflicts.
We once again feel obliged to associate ourselves with all those who have demanded that the Zionist regime of Israel withdraw unconditionally from all Palestinian and other Arab territories which it is illegally occupying and where it is engaging in the most inhuman atrocities against the Arab peoples. We associate ourselves also with the international demand for the convening as soon as possible of an international peace conference under the auspices of the United Nations and with the participation of the sole end legitimate representative of the Palestinian people, the Palestine Liberation Organisation (PLO).
A major development to which special reference must be made - because of its importance for peace in the Persian Gulf - is, without any doubt, the cease-fire and the resulting talks now taking place between Iran and Iraq, under the auspices of the Secretary-General, with a view to bringing peace to those two countries that have been fighting each other for eight years now. We call upon these two fraternal countries to pursue the path of dialogue and refrain from any act that may hinder the process now under way. 
We welcome the signing of the Geneva agreement· between Pakistan and Afghanistan and hope that this will help to establish a climate of peace and security in the region.
With respect to the Kampuchean question, we believe it imperative to seek a political settlement that can contribute to the establishment of peace and stability in South-West Asia. We appreciate the promising results of the meeting held in July this year in Jakarta, Indonesia, at which the parties to this regional conflict showed optimism about the possibility of settling it. In this connection, we hail the positive attitude of the Vietnamese Government, which, in keeping with the goal of contributing to the establishment of peace in the region, has decided to withdraw before the end of this year a part of its Military contingent stationed in Kampuchea.
We are also continuing to pay special attention to the situation in the Korean peninsula and to the Korean people's efforts to bring about an independent, reunified nation. We once again express our total support for the proposals made by the People's Democratic Republic of Korea that the Korean people be enabled to decide their future without interference or foreign intervention.
To the East Timor people fighting against foreign occupation and for self-determination and independence, under the leadership of their revolutionary FRETILIN, we once again affirm our unwavering support. Furthermore, we take this opportunity to express our appreciation for the stance that the Portuguese Government has been taking in its capacity as the legal administering Power of the Territory of East Timor. In this connection, we call on that Government as well as on the Secretary-General to continue their efforts to find a just and permanent settlement of the question, in the framework of General Assembly resolution 37/30. 
Central America remains one of the regions of the earth most affected by instability. There, the policies of intervention, aggression, blackmail and interference in the internal affairs of the States concerned represent a threat to their sovereignty and development and to international peace and security. The People's Republic of Angola believes that this line of conduct is incompatible with a wish to see fewer regional conflicts and to achieve a political settlement of the differences. We therefore cannot agree that these confrontations should be viewed as ideological or as an East-West conflict.
Nicaragua and Panama are clear examples of that situation. They are currently the victims of coercive political and economic measures. We wish to reaffirm the importance and validity of the Esquipulas II peace plan and also the need for compliance by all parties with the Panama Canal Treaty.
We also express again our unwavering support for the Government and fraternal people of Cuba and their legitimate claim to regain the illegally occupied Guantanamo Naval Base from the United States and to be compensated for the material damage resulting from the occupation.
We unequivocally support General Assembly resolutions 41/11 of 27 October 1986 and 42/16 of 10 November 1987, which declare the southern Atlantic a zone of peace and co-operation. We call on the States of the region to contribute to that end by Adopting measures designed to achieve the objectives of the Declaration.
We are all in favour of détente, dialogue and co-operation between States, regardless of their political or ideological differences or their stages of development. We believe also that the acme race, particularly when it involves nuclear weapons, makes the establishment of a programme for general and complete disarmament urgent. The resources used by the armaments industry could be channelled to the developing countries that are the victims of the constantly deteriorating world economic situation. 
We are sow approaching the end of yet another decade in which there has been a series of political convulsion in almost every region of the world. That is a source of great concern to the international community as a whole. During this period, some countries have been able to take important steps forward in seeking solutions to the various economic problems they face. However, despite their efforts, the majority of these countries have not succeeded in achieving anything more than a palliative that has not met their expectation for the settlement of certain problems that could really have been solved, to a large extent, with the political will and help of other countries.
As I have just said, we are approaching the end of another decade. At the beginning of this decade we had hoped for better results for mankind as a whole. It is therefore distressing to note that, despite the efforts made, the world economic situation is constantly deteriorating. The current crisis in the world economic system, which is obsolete and unjust, claims its principal victims in the developing countries. It is against that background, therefore, that we believe it to be important, indeed urgent, to establish a new international economic order that is real, fair, equitable and capable of responding to the growing concerns of more than two thirds of the human race.
At the beginning of this decade the United Nations adopted resolution 35/56 establishing a strategy by means of which the developing countries could achieve a growth rate of 7 per cent within the framework of the International Development Strategy. To that end, it was agreed also that the developed countries should contribute 0.7 per cent of their gross national product for the benefit of the developing countries in general, and 1 per cent for the benefit of the least developed countries. Today, eight years have passed and we are still facing a manifest lack of political will on the part of cone developed countries to apply  the principles agreed upon. The consequences of this have been the stagnation in, and the reduction in the growth rates of, the majority of the developing countries.
We believe that the existing gap between our two groups of countries is constantly increasing rather than narrowing, despite the measures taken each year by the majority of those countries to bring about economic recovery. In that connection, we reaffirm our complete support for the recent decisions taken and the positions held by the States members of the Non-Aligned Movement. We are sure that they constitute the basis for future negotiations between the North and the South, taking into account the need for the revitalised, closer and fairer co-operation between the two groups of countries that which we believe is imperative.
We wish to focus for a moment on some questions that are of the greatest concern to us and that, in our opinion, are among the major impediments to the development of our countries. First, I wish to say that the international monetary and financial system will not be able to operate smoothly unless ell countries share the responsibility for the settlement of the problems relating to the malfunctioning of that system's institutions and mechanisms. Otherwise we shall continue to witness en uncontrolled flow of our resources to the developed countries. These resources could be utilised for the economic development of the countries of the South.  
There is therefore an urgent need for the restructuring of the present international monetary and financial system so as to render it more viable and capable of securing wider and more just world co-operation. Today a problem of undeniable importance is the inordinate level of the debt of the developing countries, which reached the astronomical figure of $1,200 billion in 1987. We therefore deem it appropriate to appeal to the multilateral financial institutions and the creditor countries to review, together with us, the impracticability of the mechanisms of the international monetary system now in force. 
We reaffirm once again the need for an international meeting to be held as soon as possible on the debt of the developing countries, to enable debtors and creditors together to work out a solution to this thorny issue. For the low-growth countries of the African continent, the debt situation has become critical. The continued drop in prices of commodities, the main exports of the African countries, is an insurmountable obstacle to both their participation in the world economy and the effective implementation of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990, which are essential pre-conditions for real recovery in their economies. We accordingly endorse the position of African Heads of State at the OAU summit meeting in December 1987 on the convening of an international conference on external debt in Africa. The economic crisis has seriously affected the developing countries capacity to take a more active part in international trade. The economies of those countries are concentrated on the export of one or a few commodities or manufactures, and at the same time those products suffer from instability in developed countries and are the victim of protectionist measures on the part of the market-economy countries - measures that are in flagrant violation of the rules and principles of international trade and incompatible with the commitments undertaken by those countries in various international bodies. We must therefore continue to concentrate our efforts on achieving real adjustment in the structure of international trade and implementation of the resolutions of the United Nations Conference on Trade and Development (UNCTAD). The People's Republic of Angola is convinced that the international community can create the condition necessary for this to be close. 
The interdependence of States, of which we are totally aware, should lead us to a greater sensitivity concerning the food crisis. We note with deep regret the deterioration in the food and agriculture situation in many developing countries, especially African countries, which are experiencing a serious food deficit. The international community should support more strongly the International Fund for Agricultural Development in order to enable it to embark upon its second decade on a better and more solid financial footing. 
The People's Republic of Angola, a developing country which has never experienced a single day of peace since it achieved independence in November 1975, is an integral part of the international community and cannot remain silent with regard to the world in general or the problems of the underdeveloped countries in particular. Its contribution to minimising the countless economic and social problems affecting mankind is still very weak. 
We have been making efforts, together with others, to achieve the just peace so badly needed by the heroic Angolan people to solve the economic problems we continue to experience.' In this connection my Government has taken certain measures within the framework of the Economic and Financial Recovery Programme and has been enacting legislation that will make its implementation possible. 
I wish to take this opportunity to appeal to the international community to increase its support and programmes of assistance for the People's Republic of Angola with a view to helping repair the damage caused by the war of aggression and destabilisation waged by South Africa. This damage, in material terms - equipment, highways, bridges, roads, railroads and so forth - amounts to more than $12 billion, cost the lives of more than 50,000 people, caused the displacement of 200,000 families and created close to 150,000 refugees.
In conclusion, Mr. President, allow me to reiterate our sincere wishes for your complete success in conducting the proceedings of the forty-third session of the General Assembly and to assure you of the fullest co-operation of the Angolan delegation whenever necessary and at all times.
The struggle continues. Victory is certain.
